Title: Samuel Tucker to the American Commissioners, 25 April 1778: résumé
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, April 25, 1778: I had my mast condemned by a jury of six carpenters, three merchant captains, and Mr. Bondfield. You would have told me, I assume, if you intended to load cargo; I have therefore begun to take in ballast. The King’s officers are enticing men from me for the army; I retrieved five today who were about to embark for St. Martin’s.>
